DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0052031 filed 05/03/2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: characters “1310” and “1320” in Figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0089], “+5 m/s to +5 m/s” should read “+5 m/s2 to -5 m/s2”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “a storage configured to store at least one of the acceleration/deceleration response stage which is received from a user or calculated by the processor, acceleration and deceleration the required acceleration and deceleration, or the control band”. The claim should say “a storage configured to store at least one of the acceleration/deceleration response stage which is received from a user or calculated by the processor, the required acceleration and deceleration, or the control band” to provide clarity. This is also supported by paragraph [0011] of applicant’s specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user input device” and “vehicle autonomous driving control apparatus” of claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “user input device” in paragraph [0069] and “vehicle autonomous driving control apparatus” in paragraphs [0011] and [0052].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 4 and 18 recite “set the bandwidth of the control band to be a second width narrower than the first width, when the acceleration/deceleration response stage is a second stage in which the responsiveness is faster than in the first stage.” Creating a narrower control band would not increase responsiveness since this would limit how the acceleration responds. A wider control band allows the system to be more responsive by allowing acceleration and deceleration responses to be at maximum and minimum values which can differ largely in a wider control band, thus creating a more responsive system. The claims and specification do not specify how the narrowed control band creates a faster responsiveness speed, and thus fail to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 18 recite “set the bandwidth of the control band to be a second width narrower than the first width, when the acceleration/deceleration response stage is a second stage in which the responsiveness is faster than in the first stage.” Creating a narrower control band would not increase responsiveness since this would limit how the acceleration responds. A wider control band allows the system to be more responsive by allowing acceleration and deceleration responses to be at maximum and minimum values which can differ largely in a wider control band, thus creating a more responsive system. The claims and specification do not clarify how the narrower control band creates a faster response speed, leading the claims to being indefinite. Examiner will interpret the claims as though the applicant is referring to an appropriate response based on the narrowed control band rather than a faster response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US 2017/0088136 A1, hereinafter referred to as Seo).

Regarding claim 1,
Seo teaches an apparatus for controlling autonomous driving of a vehicle, the apparatus comprising ([0025], an apparatus for controlling automatic driving of a vehicle):
a processor configured to (Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)):
adjust a control band for controlling an acceleration and a deceleration of the vehicle, based on a required acceleration and deceleration, and an acceleration/deceleration response stage which sets a responsiveness of the acceleration and deceleration of the vehicle to follow the required acceleration and deceleration ([0037], the apparatus calculates an acceleration band indicating a range within which the target acceleration/deceleration is selected; Fig. 4, shows a grayed area as the acceleration band; the target acceleration response is determined in the band according to danger level of the leading or nearby vehicle and user speed input (see [0027]); here, the vehicle acceleration/deceleration response stage is based on user input and the vehicle environment), and
control the acceleration and deceleration of the vehicle based on the adjusted control band and the required acceleration and deceleration ([0072], the vehicle control unit accelerates or decelerates the vehicle according to the target acceleration, which is determined based on the acceleration band (see [0037]); and
a storage configured to store at least one of the acceleration/deceleration response stage which is received from a user or calculated by the processor, acceleration and deceleration the required acceleration and deceleration, or the control band ([0042], the apparatus includes a memory for storing leading vehicle information which determines the expected acceleration and deceleration of the preceding vehicle, which is used for determining the acceleration band, target acceleration, and response stage (see [0037] and [0027]).

Regarding claim 2,
Seo teaches the invention as described in claim 1. Seo further teaches: 
the processor is configured to calculate the acceleration/deceleration response stage based on a driving pattern learning result ([0037], the target acceleration response stage is determined (by a processor) in the acceleration band according to danger level of the leading or nearby vehicle and user speed input (see [0027]); [0042], the danger calculation unit stores speed values of the leading vehicle to recognize the speed variation pattern of the leading vehicle; here, the apparatus recognizes and learns a driving pattern and adjusts the acceleration of the vehicle based on the learned result).

Regarding claim 3,
Seo teaches the invention as described in claim 1. Seo further teaches:
the processor is configured to (Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)):
calculate the required acceleration and deceleration based on at least one of a speed set by the user, a distance to a preceding vehicle, or a relative speed of the preceding vehicle to the vehicle ([0037], the target acceleration is determined in the band according to danger level of the leading or nearby vehicle and user speed input (see [0027]); [0036], the danger level of the leading or nearby vehicle is based on the sensed speed and relative distance of the preceding or nearby vehicle).

Regarding claim 5,
Seo teaches the invention as described in claim 1. Seo further teaches:
the processor is configured to (Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)):
set an upper limit value and a lower limit value of the control band, based on the required acceleration and deceleration ([0037], the apparatus calculates an acceleration band indicating a range within which the target acceleration/deceleration is selected; Fig. 4, shows a grayed area as the acceleration band, and the band has upper and lower limit values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4, 8-9, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2017/0088136 A1, referred to as Seo), and further in view of Kagerer et al. (US 2017/0144660 A1, hereinafter referred to as Kagerer).

Regarding claim 4,
Seo teaches the invention as described in claim 1. Seo further teaches:
the processor is configured to (Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)):
set a bandwidth of the control band to be equal to or greater than a first width ([0037], the apparatus calculates an acceleration band indicating a range within which the target acceleration/deceleration is selected; Fig. 4, shows a grayed area as the acceleration band; here, this bandwidth is equal to or greater than a first width).
Seo also teaches adjusting the control band ([0040], the danger level (and therefore the control band which depends upon the danger level) is adjusted in real time).
However, Seo does not explicitly teach the first width is when the acceleration/deceleration response stage is a first stage, and setting the bandwidth of the control band to be a second width narrower than the first width, when the acceleration/deceleration response stage is a second stage in which the responsiveness is faster than in the first stage.
	Kagerer teaches the acceleration/deceleration response stage is a first stage, and the acceleration/deceleration response stage is a second stage in which the responsiveness is faster than in the first stage ([0031], different driving modes (i.e. response stages) can be selected; the driver can select a sport mode where faster acceleration is desired; the driver can select an eco-mode where acceleration is done in a consumption-saving manner; here, the eco-mode is the first stage and the sport mode is the second stage; in the sport mode, responsiveness is faster than in the eco-mode).
Seo and Kagerer are analogous art to the claimed invention since they are from the similar field of autonomous cruise control which implement acceleration strategies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the acceleration band response stages with the response stages of Kagerer to create acceleration bands for different response stages.
 The motivation for modification would have been to create acceleration bands for different response stages in order to have a vehicle that has improved acceleration responses for the particular driving situation that the user has selected. This creates a more effective cruise control system for the vehicle that is more customizable by the user.
While Seo-Kagerer do not explicitly teach the first band is when the acceleration/deceleration response stage is in the first stage, and the second bandwidth of the control band is a second width that is narrower that the first width for the second response stage, it would be obvious to one of ordinary skill in the art to try creating a narrower control band for a second response stage based on the first band being for a first stage. Seo teaches adjusting the acceleration band based on the driving situation, and Kagerer teaches different driving situations where faster and slower acceleration responses are desired. One can only adjust the acceleration band in a finite number of identified ways, and can expect predictable solutions with a reasonable expectation of success from the adjustments. Thus, it would be obvious to one of ordinary skill in the art to adjust a control band to be narrower than a first width to improve the acceleration response when the vehicle is operating in a response stage that includes a faster response than a first stage.


Regarding claim 8,
Seo teaches the invention as described in claim 1. Seo further teaches:
the processor is configured to (Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)):
calculating the acceleration/deceleration response stage based on a driving pattern learning result ([0037], the target acceleration response stage is determined (by a processor) in the acceleration band according to danger level of the leading or nearby vehicle and user speed input (see [0027]); [0042], the danger calculation unit stores speed values of the leading vehicle to recognize the speed variation pattern of the leading vehicle; here, the apparatus recognizes and learns a driving pattern and adjusts the acceleration of the vehicle based on the learned result).
	However, Seo does not explicitly teach calculating the acceleration/deceleration response stage by reflecting driving propensity of the user.
	Kagerer teaches calculating the acceleration/deceleration response stage by reflecting driving propensity of the user ([0031], the driver can select sport mode, when he fundamentally desires faster acceleration and greater excess speed; the driver can select eco mode, when he wishes to drive and accelerate in a particularly consumption-saving manner; here, the acceleration response stages are calculated based on what mode the user is inclined to drive in).
Seo and Kagerer are analogous art to the claimed invention since they are from the similar field of autonomous cruise control which implement acceleration strategies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the calculation of acceleration/deceleration response stage of Seo with the driver’s propensity of Kagerer to create an acceleration/deceleration response stage that is based on driver and driving information.
The motivation for modification would have been to create an acceleration/deceleration response stage that is based on driver and driving information in order to have a cruise control system 

Regarding claim 9,
Seo-Kagerer teach the invention as described in claim 8. Seo-Kagerer further teach:
the processor is configured to (Seo, Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)):
set the acceleration/deceleration response stage to be a fast following stage (Kagerer, [0031], different driving modes (i.e. response stages) can be selected; the driver can select sport mode (i.e. a response stage), when he fundamentally desires faster acceleration and greater excess speed; here, the sport mode is the fast following stage, when the driving propensity of the user is wild); and
set a width of the control band to be narrower, when the driving propensity of the user is wild (Seo, [0037], the apparatus calculates an acceleration band indicating a range within which the target acceleration/deceleration is selected; Fig. 4, shows a grayed area as the acceleration band; [0040], the danger level (and therefore the control band which depends upon the danger level) is adjusted in real time; here, the control band can be adjusted based on the driving situation; Kagerer, [0031], the driver can select sport mode (i.e. a response stage), when he fundamentally desires faster acceleration and greater excess speed; here, the sport mode is the fast following stage, when the driving propensity of the user is wild).
While Seo-Kagerer do not explicitly teach setting the width of the control band to be narrower when in the fast following stage, it would be obvious to one of ordinary skill in the art to try creating a narrower control band for a response stage that is a fast following stage where the acceleration response needs to be faster. Seo teaches adjusting the acceleration band based on the driving situation, 

Regarding claim 14,
Seo teaches a vehicle system for a vehicle, the system comprising ([0007], a vehicle system for controlling automatic driving of a vehicle):
a user input device configured to receive an input of an acceleration/deceleration response stage ([0027], a driving speed is input by the driver (i.e. a user input device must be used for the driver to input speed information); [0060], a setting value indicating a highly dangerous state may be set by the user; [0061], a distance set to prevent collision can be set by the user; here, the speed and danger state of the vehicle are set by the user and directly affect the acceleration band, target acceleration, and acceleration response state); and
a vehicle autonomous driving control apparatus configured to ([0026], the apparatus for controlling automatic driving of the vehicle includes a vehicle control unit):
adjust a control band based on the target acceleration, and the acceleration/deceleration response stage, the control band configured to control the acceleration of the vehicle ([0037], the apparatus calculates an acceleration band indicating a range within which the target acceleration/deceleration is selected; Fig. 4, shows a grayed area as the acceleration band; the target acceleration response is determined in the band according to danger level of the leading or nearby vehicle and user speed input (see [0027]); here, the vehicle acceleration/deceleration response stage is based on user input and the vehicle environment; [0040], the danger level (and therefore the control band which depends upon the danger level) is adjusted in real time), and 
control the acceleration of the vehicle based on the control band and the target acceleration ([0072], the vehicle control unit accelerates or decelerates the vehicle according to the target acceleration, which is determined based on the acceleration band (see [0037]).
	However, Seo does not explicitly teach the response stage is configured to set a speed of responsiveness of an acceleration of the vehicle to follow a target acceleration.
	Kagerer teaches response stage is configured to set a speed of responsiveness of an acceleration of the vehicle to follow a target acceleration ([0031], different driving modes (i.e. response stages) can be selected; the driver can select a sport mode where faster acceleration is desired; the driver can select an eco-mode where acceleration is done in a consumption-saving manner; here, the eco-mode is a first stage and the sport mode is a second stage; in the sport mode, acceleration responsiveness to follow a target acceleration is faster than in the eco-mode).
Seo and Kagerer are analogous art to the claimed invention since they are from the similar field of autonomous cruise control which implement acceleration strategies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify apparatus of Seo with the speed of responsiveness of Kagerer to create an apparatus where the input stage of the vehicle determines the speed of responsiveness of an acceleration of the vehicle.
 The motivation for modification would have been to create an apparatus where the input stage of the vehicle determines the speed of responsiveness of an acceleration of the vehicle in order to have improved acceleration responses for the particular driving situation that the user has selected. This creates a more effective cruise control system for the vehicle that is more customizable by the user.

Regarding claim 15,
Seo teaches a method for controlling autonomous driving of a vehicle, the method comprising ([0007], a method for controlling automatic driving of a vehicle):
adjusting, by a processor of the vehicle, a control band for controlling an acceleration and a deceleration of the vehicle, based on a target acceleration and a target deceleration (Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1); [0037], the apparatus calculates an acceleration band indicating a range within which the target acceleration/deceleration is selected; the target acceleration response is determined in the band according to danger level of the leading or nearby vehicle and user speed input (see [0027]); here, the vehicle acceleration/deceleration response stage is based on user input and the vehicle environment; [0040], the danger level (and therefore the control band which depends upon the danger level) is adjusted in real time); and
controlling, by the processor, the acceleration and deceleration of the vehicle based on the control band and the target acceleration and deceleration ([0072], the vehicle control unit (i.e. the processor) accelerates or decelerates the vehicle according to the target acceleration, which is determined based on the acceleration band (see [0037]).
However, Seo does not explicitly teach the acceleration/deceleration response stage which is configured to set a speed of responsiveness of the acceleration and deceleration of the vehicle to follow the target acceleration and deceleration.
Kagerer teaches the acceleration/deceleration response stage which is configured to set a speed of responsiveness of the acceleration and deceleration of the vehicle to follow the target acceleration and deceleration ([0031], different driving modes (i.e. response stages) can be selected; the driver can select a sport mode where faster acceleration is desired; the driver can select an eco-mode where acceleration is done in a consumption-saving manner; here, the eco-mode is a first stage and the sport mode is a second stage; in the sport mode, acceleration responsiveness to follow a target acceleration is faster than in the eco-mode).
Seo and Kagerer are analogous art to the claimed invention since they are from the similar field of autonomous cruise control which implement acceleration strategies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify apparatus of Seo with the speed of responsiveness of Kagerer to create an apparatus where the stage of the vehicle determines the speed of responsiveness of an acceleration of the vehicle.
 The motivation for modification would have been to create an apparatus where the stage of the vehicle determines the speed of responsiveness of an acceleration of the vehicle in order to have improved acceleration responses for the particular driving situation that the user has selected. This creates a more effective cruise control system for the vehicle that is more customizable by the user.

Regarding claim 16,
Seo-Kagerer teach the invention as described in claim 15. Seo-Kagerer further teach:
receiving, by the processor, the acceleration/deceleration response stage from a user or calculating the acceleration/deceleration response stage based on a driving pattern learning result (Seo, [0037], the target acceleration response stage is determined (by a processor) in the acceleration band according to danger level of the leading or nearby vehicle and user speed input (see [0027]); [0042], the danger calculation unit stores speed values of the leading vehicle to recognize the speed variation pattern of the leading vehicle; here, the apparatus recognizes and learns a driving pattern and adjusts the acceleration of the vehicle based on the learned result)..

Regarding claim 17,
Seo-Kagerer teach the invention as described in claim 15. Seo-Kagerer further teach:
(Seo, [0037], the target acceleration is determined (by a processor) in the band according to danger level of the leading or nearby vehicle and user speed input (see [0027]); [0036], the danger level of the leading or nearby vehicle is based on the sensed speed and relative distance of the preceding or nearby vehicle).

Regarding claim 18,
Seo-Kagerer teach the invention as described in claim 15. Seo-Kagerer further teach:
adjusting the control band includes (Seo, [0040], the danger level (and therefore the control band which depends upon the danger level) is adjusted in real time):
setting a bandwidth of the control band to be equal to or greater than a first width, when the acceleration/deceleration response stage is a first stage (Seo, [0037], the apparatus calculates an acceleration band indicating a range within which the target acceleration/deceleration is selected; Fig. 4, shows a grayed area as the acceleration band; here, this bandwidth is equal to or greater than a first width; Kagerer, [0031], different driving modes (i.e. response stages) can be selected; the driver can select a sport mode where faster acceleration is desired; the driver can select an eco-mode where acceleration is done in a consumption-saving manner; here, the eco-mode is the first stage and the sport mode is the second stage; here, the control band is equal to a first width when in the first stage); and
the acceleration/deceleration response stage is a second stage in which the responsiveness is faster than in the first stage (Kagerer, [0031], different driving modes (i.e. response stages) can be selected; the driver can select a sport mode where faster acceleration is desired; the driver can select an eco-mode where acceleration is done in a consumption-saving manner; here, the eco-mode is the first stage and the sport mode is the second stage; in the sport mode, responsiveness is faster than in the eco-mode).
While Seo-Kagerer do not explicitly teach the second bandwidth of the control band is a second width that is narrower that the first width for the second response stage, it would be obvious to one of ordinary skill in the art to try creating a narrower control band for a second response stage based on the first band being for a first stage. Seo teaches adjusting the acceleration band based on the driving situation, and Kagerer teaches different driving situations where faster and slower acceleration responses are desired. One can only adjust the acceleration band in a finite number of identified ways, and can expect predictable solutions with a reasonable expectation of success from the adjustments. Thus, it would be obvious to one of ordinary skill in the art to adjust a control band to be narrower than a first width to improve the acceleration response when the vehicle is operating in a response stage that includes a faster response than a first stage.

Regarding claim 20,
Seo-Kagerer teach the invention as described in claim 16. Seo-Kagerer further teach:
calculating the acceleration/deceleration response stage includes (Seo, [0037], the target acceleration response stage is determined (by a processor) in the acceleration band according to danger level of the leading or nearby vehicle and user speed input (see [0027])):
	calculating the acceleration/deceleration response stage by reflecting driving propensity of the user (Kagerer, [0031], the driver can select sport mode, when he fundamentally desires faster acceleration and greater excess speed; the driver can select eco mode, when he wishes to drive and accelerate in a particularly consumption-saving manner; here, the acceleration response stages are calculated based on what mode the user is inclined to drive in).

Claims 6-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2017/0088136 A1, referred to as Seo), and further in view of Miyajima et al. (US 2010/0082215 A1, hereinafter referred to as Miyajima).

Regarding claim 6,
Seo teaches the invention as described in claim 5. Seo further teaches:
the processor is configured to (Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)).
However, Seo does not explicitly teach setting the upper limit value of the control band to be closer to the required deceleration than the lower limit value of the control band such that the responsiveness of the deceleration of the vehicle to follow the required deceleration increases.
Miyajima teaches setting the upper limit value of the control band to be closer to the required deceleration than the lower limit value of the control band such that the responsiveness of the deceleration of the vehicle to follow the required deceleration increases (Fig. 13, [0133], the vehicle speed Vx is limited by the upper limit characteristic Vtm and the target vehicle speed Vto; here, the required speed is the lower limit of the control band (i.e. the lower limit control band is closer to the required speed than the upper limit of the control band); this enables the vehicle speed be more responsive since it represses unwanted/unnecessary acceleration that are below the lower limit of the band; here, it is obvious that the process can be inverted; the target vehicle speed could be the upper limit and the lower limit could be Vtm; the upper limit would be closer to the required speed than the lower limit of the control band; similarly, vehicle speed responsiveness would be improved). While Miyajima specifies a vehicle speed and accelerating/decelerating to reach a target speed defined by speed bands, it would be obvious to one of ordinary skill in the art that this process can be applied to 
Seo and Miyajima are analogous art to the claimed invention since they are from the similar field of autonomous cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Seo with the moving limits of the acceleration bands of Miyajima to create an apparatus that can control the limits of the acceleration band with respect to the target vehicle acceleration.
The motivation for modification would have been to create an apparatus that can control the limits of the acceleration band with respect to the target vehicle acceleration to create better responsiveness of the vehicle acceleration. This enables the apparatus to reduce unnecessary acceleration (Miyajima, [0133]) while keeping the vehicle acceleration response in the desired range and mitigating acceleration overshoot/undershoot. This will allow the apparatus to control the vehicle with more acceleration accuracy and create an overall more effective cruise control apparatus.

Regarding claim 7,
Seo teaches the invention as described in claim 5. Seo further teaches:
the processor is configured to (Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)).
However, Seo does not explicitly teach setting the lower limit value of the control band to be closer to the required acceleration than the upper limit value of the control band such that the responsiveness of the acceleration of the vehicle to follow the required acceleration increases.
Miyajima teaches setting the lower limit value of the control band to be closer to the required acceleration than the upper limit value of the control band such that the responsiveness of the acceleration of the vehicle to follow the required acceleration increases (Fig. 13, [0133], the vehicle speed Vx is limited by the upper limit characteristic Vtm and the target vehicle speed Vto; here, the required speed is the lower limit of the control band (i.e. the lower limit control band is closer to the required speed than the upper limit of the control band); this enables the vehicle speed be more responsive since it represses unwanted/unnecessary acceleration that are below the lower limit of the band). While Miyajima specifies a vehicle speed and accelerating/decelerating to reach a target speed defined by speed bands, it would be obvious to one of ordinary skill in the art that this process can be applied to vehicle acceleration and adjusting control of the vehicle to reach a target vehicle acceleration within an acceleration band.
Seo and Miyajima are analogous art to the claimed invention since they are from the similar field of autonomous cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Seo with the moving limits of the acceleration bands of Miyajima to create an apparatus that can control the limits of the acceleration band with respect to the target vehicle acceleration.
The motivation for modification would have been to create an apparatus that can control the limits of the acceleration band with respect to the target vehicle acceleration to create better responsiveness of the vehicle acceleration. This enables the apparatus to reduce unnecessary acceleration (Miyajima, [0133]) while keeping the vehicle acceleration response in the desired range and mitigating acceleration overshoot/undershoot. This will allow the apparatus to control the vehicle with more acceleration accuracy and create an overall more effective cruise control apparatus.

Regarding claim 10,
Seo teaches the invention as described in claim 1. Seo further teaches: 
the processor is configured to (Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)).

Miyajima teaches determining whether to control the acceleration and deceleration of the vehicle or not based on a difference value between the required acceleration and the acceleration of the vehicle ([0128], if the actual vehicle speed Vx exceeds the target vehicle speed Vto1 (i.e. a difference value greater than zero), the vehicle speed control is started; [0129], if the vehicle speed Vx reaches the set vehicle speed Vs (i.e. a difference value equal to zero), the vehicle speed control is terminated; here, the vehicle is controlled based on a difference between the actual vehicle speed and the target vehicle speed). While Miyajima specifies a vehicle speed and accelerating/decelerating to reach a target speed, it would be obvious to one of ordinary skill in the art that this process can be applied to vehicle acceleration and adjusting control of the vehicle to reach a target vehicle acceleration.
Seo and Miyajima are analogous art to the claimed invention since they are from the similar field of autonomous cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Seo with the acceleration/deceleration control of Miyajima to create an apparatus that can control the acceleration/deceleration of a vehicle based on a difference value between the required acceleration and the actual vehicle acceleration.
The motivation for modification would have been to create an apparatus that can control the acceleration/deceleration of a vehicle based on a difference value between the required acceleration and the actual vehicle acceleration in order to have a cruise control apparatus that can better mitigate acceleration overshoot/undershoot and can reduce the error in the process. This will allow the apparatus to control the vehicle with more acceleration accuracy and create an overall more effective cruise control apparatus.
Regarding claim 11,
Seo-Miyajima teach the invention as described in claim 10. Seo-Miyajima further teach:
the processor is configured to (Seo, Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)):
determine not to control the acceleration and deceleration of the vehicle in a section that the difference value between the required acceleration and the acceleration of the vehicle is equal to or less than a specific reference value (Miyajima, [0129], if the vehicle speed Vx reaches the set vehicle speed Vs (i.e. a difference value equal to zero), the vehicle speed control is terminated; here, it is obvious that the process can be applied to vehicle acceleration; here, when the difference value between the actual acceleration and required acceleration is equal to zero, the vehicle determines not to control the acceleration/deceleration of the vehicle); and
determine to control the acceleration and deceleration in a section that the difference value between the required acceleration and the acceleration of the vehicle exceeds the specific reference value (Miyajima, [0128], if the actual vehicle speed Vx exceeds the target vehicle speed Vto1 (i.e. a difference value greater than zero), the vehicle speed control occurs; here, it is obvious that the process can be applied to vehicle acceleration; here, when the difference value between the actual acceleration and the required acceleration exceeds zero, the acceleration is controlled). 

Regarding claim 12,
Seo teaches the invention as described in claim 1. Seo further teaches: 
the processor is configured to (Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)).

Miyajima teaches controlling the acceleration and deceleration of the vehicle to a strong extent or a weak extent, based on a difference value between the required acceleration and the acceleration of the vehicle ([0128], if the actual vehicle speed Vx exceeds the target vehicle speed Vto1 (i.e. a difference value greater than zero), the vehicle speed control is started; here, the control is performed to a strong extent; [0129], if the vehicle speed Vx reaches the set vehicle speed Vs (i.e. a difference value equal to zero), the vehicle speed control is terminated; here, the control is not performed (i.e. performed to a weak extent); here, the vehicle is controlled based on a difference between the actual vehicle acceleration and the target vehicle acceleration). While Miyajima specifies a varying control of vehicle speed and accelerating/decelerating to reach a target speed based on a difference between a target speed and the actual speed, it would be obvious to one of ordinary skill in the art that this process can be applied to vehicle acceleration and adjusting control of the vehicle to reach a target vehicle acceleration based on the difference value between the actual vehicle acceleration and the target vehicle acceleration.
Seo and Miyajima are analogous art to the claimed invention since they are from the similar field of autonomous cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Seo with the acceleration/deceleration control of Miyajima to create an apparatus that can vary the strength of control of the acceleration/deceleration of a vehicle based on a difference value between the required acceleration and the actual vehicle acceleration.
The motivation for modification would have been to create an apparatus that can vary the strength of control of the acceleration/deceleration of a vehicle based on a difference value between 

Regarding claim 13,
Seo-Miyajima teach the invention as described in claim 12. Seo-Miyajima further teach:
the processor is configured to (Seo, Fig. 1, [0026], the apparatus includes sensing, calculation, and control units which must include a processor to function (see also Claim 1)):
control the acceleration and deceleration of the vehicle to the weak extent in a section that the difference value between the required acceleration and the acceleration of the vehicle is equal to or less than a specific reference value (Miyajima, [0129], if the vehicle speed Vx reaches the set vehicle speed Vs (i.e. a difference value equal to zero), the vehicle speed control is terminated; here, the control is not performed (i.e. performed to a weak extent) when the difference value is equal to zero; here, it is obvious that the process can be applied to vehicle acceleration; here, the vehicle is controlled based on a difference between the actual vehicle acceleration and the target vehicle acceleration); and
control the acceleration and deceleration to the strong extent in a section that the difference value between the required acceleration and the acceleration of the vehicle exceeds the specific reference value (Miyajima, [0128], if the actual vehicle speed Vx exceeds the target vehicle speed Vto1 (i.e. a difference value greater than zero), the vehicle speed control is started; here, the control is performed to a strong extent when the difference value is greater than zero; here, it is obvious that the process can be applied to vehicle acceleration; here the vehicle is controlled based on a difference between the actual vehicle acceleration and the target vehicle acceleration). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2017/0088136 A1, referred to as Seo) and Kagerer et al. (US 2017/0144660 A1, referred to as Kagerer), and further in view of Miyajima et al. (US 2010/0082215 A1, referred to as Miyajima).

Regarding claim 19,
Seo-Kagerer teach the invention as described in claim 15. Seo-Kagerer further teach:
adjusting the control band includes (Seo, [0040], the danger level (and therefore the control band which depends upon the danger level) is adjusted in real time):
setting an upper limit value and a lower limit value of the control band based on the target acceleration and deceleration (Seo, [0037], the apparatus calculates an acceleration band indicating a range within which the target acceleration/deceleration is selected; Fig. 4, shows a grayed area as the acceleration band, and the band has upper and lower limit values).
However, Seo-Kagerer do not explicitly teach setting the upper limit value of the control band to be closer to the target deceleration than the lower limit value of the control band such that the responsiveness of the deceleration of the vehicle to follow the target deceleration increases; and setting the lower limit value of the control band to be closer to the required acceleration than the upper limit value of the control band such that the responsiveness of the acceleration of the vehicle to follow the target acceleration increases.
Miyajima teaches setting the upper limit value of the control band to be closer to the target deceleration than the lower limit value of the control band such that the responsiveness of the deceleration of the vehicle to follow the target deceleration increases (Fig. 13, [0133], the vehicle speed Vx is limited by the upper limit characteristic Vtm and the target vehicle speed Vto; here, the required speed is the lower limit of the control band (i.e. the lower limit control band is closer to the required speed than the upper limit of the control band); this enables the vehicle speed be more responsive since it represses unwanted/unnecessary acceleration that are below the lower limit of the band; here, it is obvious that the process can be inverted; the target vehicle speed could be the upper limit and the lower limit could be Vtm; the upper limit would be closer to the required speed than the lower limit of the control band; similarly, vehicle speed responsiveness would be improved); and 
setting the lower limit value of the control band to be closer to the required acceleration than the upper limit value of the control band such that the responsiveness of the acceleration of the vehicle to follow the target acceleration increases (Fig. 13, [0133], the vehicle speed Vx is limited by the upper limit characteristic Vtm and the target vehicle speed Vto; here, the required speed is the lower limit of the control band (i.e. the lower limit control band is closer to the required speed than the upper limit of the control band); this enables the vehicle speed be more responsive since it represses unwanted/unnecessary acceleration that are below the lower limit of the band).
While Miyajima specifies a vehicle speed and accelerating/decelerating to reach a target speed defined by speed bands, it would be obvious to one of ordinary skill in the art that this process can be applied to vehicle acceleration and adjusting control of the vehicle to reach a target vehicle acceleration within an acceleration band.
Seo, Kagerer, and Miyajima are analogous art to the claimed invention since they are from the similar field of autonomous cruise control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Seo-Kagerer with the moving limits of the acceleration bands of Miyajima to create an apparatus that can control the limits of the acceleration band with respect to the target vehicle acceleration.
The motivation for modification would have been to create an apparatus that can control the limits of the acceleration band with respect to the target vehicle acceleration to create better responsiveness of the vehicle acceleration. This enables the apparatus to reduce unnecessary acceleration (Miyajima, [0133]) while keeping the vehicle acceleration response in the desired range and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saeki (US 7,668,638 B2)
Saeki teaches an apparatus for preventing passengers in a vehicle from feeling discomfort about deceleration during an inter-vehicle distance control of the vehicle. This includes controlling the acceleration/deceleration of the vehicle based on the determined distance between the vehicle and a preceding vehicle.

Mehdi et al. (US 2020/0290619 A1)
Mehdi teaches a vehicle control driving system. This system includes changing a current driving mode to “aggressive” to enable higher accelerations, higher speeds, and more aggressive lane changes. This teaches different vehicle modes such as a “comfort” mode or a “sport” mode.

Heo et al. (US 2017/0327116 A1)
Heo teaches an adaptive cruise control apparatus for vehicles. It teaches limiting vehicle acceleration is specific driving situations. It includes limiting the acceleration to a specific maximum acceleration when in a specific driving scenario.



Young et al. (US 2014/0277889 A1)
Young teaches changing the limits of a slowing effort beyond a specific point in order to further decelerate a vehicle. The increased slowing effort is held until the vehicle is back within the normal speed envelope by a predetermined margin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/
Examiner, Art Unit 3664